905 So. 2d 119 (2005)
LIBERTY MUTUAL FIRE INSURANCE COMPANY, etc., Petitioner,
v.
Harvey D. BENNETT, etc., Respondent.
No. SC04-2150.
Supreme Court of Florida.
June 16, 2005.
Janis Brustares Keyser of Billing, Cochran, Heath, Lyles, Mauro and Anderson, P.A., West Palm Beach, Florida, for Petitioner.
Michael B. Davis of Paxton and Smith, P.A., West Palm Beach, Florida, for Respondent.
LEWIS, J.
We have for review Liberty Mutual Fire Insurance Co. v. Bennett, 883 So. 2d 373 (Fla. 4th DCA 2004), which cites to a case that was pending review in this Court (Allstate Indemnity Co. v. Ruiz, 780 So. 2d 239 (Fla. 4th DCA), review granted, 796 So. 2d 535 (Fla.2001)). We accept jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. *120 State, 405 So. 2d 418 (Fla.1981). We summarily quash the decision of the Fourth District Court of Appeal in Liberty Mutual, and remand for reconsideration in light of our decision in Allstate Indemnity Co. v. Ruiz, 899 So. 2d 1121 (Fla.2005).
It is so ordered.
WELLS, ANSTEAD, QUINCE, CANTERO, and BELL, JJ., concur.
PARIENTE, C.J., recused.